Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2022 has been entered.

Response to Arguments

Applicant’s arguments, filed (03/31/2022), with respect to withdrawn claims have been amended and should be rejoined the previously withdrawn claims 9-20.
Applicant agree to rejoined claims 9-20, based on the new amendments.

Applicant’s arguments, with respect to pending claims 1-8 are not persuasive regarding 35 USC § 101 rejection.
The Applicant argues (Page 10):
 “The presently amended claim are directed to a technical solution to a technical problem. An indication that the claimed invention provides an improvement under Alice can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. MPEP § 2106.05(a); DDR Holdings LLC v. Hotels.com, L.P. 773 F.3d 1245 (Fed. Cir. 2014). The amended claims are directed to a technical solution to a technical problem.”

 The claim 1 is not eligible in Step 2A, because the claim directed to an Abstract idea.
 Unlike an DDR Holdings, the present claims do not relate to a improvements to the functioning of a computer or any other technology or technical field, as recites in DDR Holding. Instead, the claims recite performing a the mental steps performed in the human mind (including observation and evaluation), and the claims would tend to monopolize all uses of the mental steps. The claims just generally obtaining the data sets and performing abstract idea based on the received data sets. The claim does not recite any particular machine or device, or taking any particular measurements by the sensors.

The Applicant argues  (Page 11):
“The amended claims recite features that detail the technical solution to the above-identified technical problem. Namely, the amended claims now recite that a request for a completed data set, and first entity data that is incomplete, are received. The solution for generating the completed data set is to generate a graph database according to the steps recited in claim 1, and then complete the entity data using the graph database. In this manner, the technical problem is implicit in the claim (i.e., generation of a completed data set when an incomplete data set is available) and the technical solution provides the detail to generate the completed data set.
The claimed actions are akin to the claims in DDR Holdings LLC v. Hotels.com, L.P. 773 F.3d 1245 (Fed. Cir. 2014) or Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 118 USPQ2d 1684 (Fed. Cir. 2016). In the case of DDR Holdings LLC vy. Hotels.com, L.P. 773 F.3d 1245 (Fed. Cir. 2014), the claims were directed to a particular method of digital data compression. Note that pure data manipulation was involved in DDR Holdings, but the data manipulation was specific and improved a specific technology (i.e., data compression). Just so, the presently amended claims improve a specific technology (i.e. supplying a complete data set) with a specific solution (7.e., the claimed steps directed to generating and using a particular graph database).”

The Examiner respectfully disagrees. Unlike in Enfish the present claims do not relate to a specific implementation of a solution to a problem in the software arts.  The present claims do not recite an improvement in a particular computer system, or in computer components, or in any computer-related technology.
 Instead, the claims recite performing a the mental steps performed in the human mind (including observation and evaluation), and the claims would tend to monopolize all uses of the mental steps. 
Any computer being used in these claims merely acts as a tool to perform routine calculations steps, which could easily be performed by a generic computer structure. But the claims does not recites even computer.  In order to amount to significantly more than the abstract idea, the claim must have additional elements which make the claim, taken as a whole, significantly more than the abstract idea.  For claim 1, for instance, the claims just obtaining  (receiving) the data sets and claim does not recite any sufficient additional elements/steps. The claim does not recites any particular machine, device or sensor.

The Applicant argues  (Page 12):
Applicant further argues the amended claims do not fall within one of the three groupings of abstract ideas at Step 2A, Prong 1. The enumerated groupings of abstract ideas are mathematical concepts, certain methods of organizing human activity, and mental processes. The amended claims do not reflect a mental process, mathematical concept, or a method of organizing human activity.

The Examiner respectfully disagree, the bolded limitations of claim 1 below are directed to abstract ideas, because it is analogous to the abstract ideas identified in Court decisions as pertaining to mental process concepts performed in the human mind (including observation, evaluation and opinion).
The steps of selecting mapping rule, applying mapping rule,  and comparing the entity data based on matching rule could be perform by the humans (mental process, by evaluation).

The Applicant argues  (Page 12):
Applicant further argues claims do not recite a mental process when they do not contain limitations that can  practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations. The amended claims generate completed data using a graph database. Humans do not generate completed data using graph databases. Therefore, the amended claims are not directed to a mental process.

Examiner respectfully points that new steps of “completing, using relationships among the entity data in the graph database, the first entity data to generate the completed data set having a final completeness score above the threshold value” considered to be equivalent of a mathematical concept and mental steps performed in the human mind (including observation and evaluation) including using a computer.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or
composition of matter, or any new and useful improvement thereof, may obtain a patent
therefore, subject to the conditions and requirements of this title.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-20 are rejected under 35 U.S.C. 101 because the claims invention is directed to an abstract idea without significantly more as addressed below. 

The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (Vol. 84 No. 4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent ineligible. Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).

Under Step 2A Prong 1, the independent claim 1 all include abstract ideas as highlighted (using a bold font) shown below.

“1. A method of providing a completed data set, the method comprising:
     receiving a request for a completed data set describing a first entity, wherein the completed data set is associated with a final completeness score above a threshold value;
    receiving a first entity data describing a first entity, wherein the first entity data is determined to be incomplete, wherein incomplete comprises the first entity data being associated with a first completeness score below the threshold value; 
generating a graph database by:
receiving entity data from one or more devices, the entity data of a plurality of 
         entities including the first entity data, the plurality of entities associated with one or more systems for exploring or producing natural resources, wherein the entity data comprises a first set of attributes of a first entity and a second set of attributes of a second entity;
     selecting a first mapping rule corresponding to an entity type of the first entity and a second mapping rule corresponding to a second entity type of the second entity;
     applying the first mapping rule to the first set of attributes and the second mapping rule to the second set of attributes to determine that the first set of attributes are complete and the second set of attributes are incomplete;
      comparing the entity data based on a matching rule for determining a similarity between the first set of attributes and the second set of attributes;
completing the second set of attributes using the first set of attributes based on the similarity satisfying a threshold; and
 generating a graphing structure for organizing the entity data of the second entity,   wherein the graphing structure comprises (i) a plurality of nodes for the second entity, the plurality of nodes comprising at least one node that identifies a device that is connected to the one or more systems for exploring or producing natural resources and (ii) a plurality of edges, the plurality of edges representing a respective property of a relationship between the plurality of nodes; and 
completing, using relationships among the entity data in the graph database, the first entity data to generate the completed data set having a final completeness score above the threshold value.”

 “9. A system, comprising:
    one or more processors; and memory configured to store instructions that, when executed by one or more processors, cause the one or more processors to perform operations that include: 
     receiving a request for a completed data set describing a first entity, wherein the completed data set is associated with a final completeness score above a threshold value: receiving a first entity data describing a first entity, wherein the first entity data is determined to be incomplete, wherein incomplete comprises the first entity data being associated with a first completeness score below the threshold value;
    generating a graph database by
    receiving entity data from one or more devices, the entity data of a plurality of entities including the first entity, the plurality of entities associated with one or more systems for exploring or producing natural resources, wherein the entity data comprises a first set of attributes of a first entity and a second set of attributes of a second entity;
    selecting a first mapping rule corresponding to an entity type of the first entity and a second mapping rule corresponding to a second entity type of the second entity; 
    applying the first mapping rule to the first set of attributes and the second mapping rule to the second set of attributes to determine that the first set of attributes are complete and the second set of attributes are incomplete; comparing the entity data based on a matching rule for determining a similarity between the first set of attributes and the second set of attributes; 
 completing the second set of attributes using the first set of attributes based on the similarity satisfying a threshold; and 
     generating a graphing structure for organizing the entity data of the second entity, wherein the graphing structure comprises (i) a plurality of nodes for the second entity, the plurality of nodes comprising at least one node that identifies a device that is connected to the one or more systems for exploring or producing natural resources and (ii) a plurality of edges, the plurality of edges representing a respective property of a relationship between the plurality of nodes; and completing, using relationships among the entity data in the graph database, the first entity data to generate the completed data set having a final completeness score above the threshold value.”

“15. A non-transitory computer readable medium configured to store instructions that, when executed by one or more processors, cause one or more processors to perform operations that include:
     receiving a request for a completed data set describing a first entity, wherein the completed data set is associated with a final completeness score above a threshold value: 
    receiving a first entity data describing a first entity, wherein the first entity data is determined to be incomplete, wherein incomplete comprises the first entity data being associated with a first completeness score below the threshold value; generating a graph database by: 
    receiving entity data from one or more devices, the entity data of a plurality of entities including the first entity, the plurality of entities associated with one or more systems for exploring or producing natural resources, wherein the entity data comprises a first set of attributes of a first entity and a second set of attributes of a second entity;
      selecting a first mapping rule corresponding to an entity type of the first entity and a second mapping rule corresponding to a second entity type of the second entity: 
     applying the first mapping rule to the first set of attributes and the second mapping rule to the second set of attributes to determine that the first set of attributes are complete and the second set of attributes are incomplete: comparing the entity data based on a matching rule for determining a similarity between the first set of attributes and the second set of attributes; 
     completing the second set of attributes using the first set of attributes based on the similarity satisfying a threshold; and 
     generating a graphing structure for organizing the entity data of the second entity, wherein the graphing structure comprises (i) a plurality of nodes for the second entity, the plurality of nodes comprising at least one node that identifies a device that is connected to the one or more systems for exploring or producing natural resources and (ii) a plurality of edges, the plurality of edges representing a respective property of a relationship between the plurality of nodes; and
     completing, using relationships among the entity data in the graph database, the first entity data to generate the completed data set having a final completeness score above the threshold value.”

The highlighted steps above considered to be equivalent of a mathematical concept and mental steps performed in the human mind (including observation and evaluation) including using a computer. MPEP 2306.04(a) (2) III mental process C.
The new steps of “completing, using relationships among the entity data in the graph database, the first entity data to generate the completed data set having a final completeness score above the threshold value” considered to be equivalent of a mathematical concept and mental steps performed in the human mind (including observation and evaluation) including using a computer.
Under step 2A prong 2, The claims 1, 9 and 15 do not direct to any practical application, the claim just defining field of use for calculation and do not tied to any particular device, machine. The claims 1, 9 and 15 does not comprise any significant additional elements/steps.
 The steps of “receiving a request for a completed data set describing a first entity, wherein the completed data set is associated with a final completeness score above a threshold value;
    receiving a first entity data describing a first entity, wherein the first entity data is determined to be incomplete, wherein incomplete comprises the first entity data being associated with a first completeness score below the threshold value;
receiving entity data from one or more devices, the entity data associated with one or more systems for exploring and/or producing natural resources” just obtaining data steps, and describing details of the data,  which is insignificant extra solution activity.

The steps of “receiving entity data from one or more devices, the entity data of a plurality of entities, the plurality of entities associated with one or more systems for exploring and/or producing natural resources, wherein the entity data comprises a first set of attributes of a first entity and a second set of attributes of a second entities” just obtaining data steps, which is insignificant extra solution activity.
Under step 2B: 
Regarding Claims 1, 9 and 15:
The step of “receiving entity data from one or more devices, the entity data of a plurality of entities, including the first entity data  the plurality of entities associated with one or more systems for exploring or producing natural resources, wherein the entity data comprises a first set of attributes of a first entity and a second set of attributes of a second entities” is insignificant additional elements/steps as evidence provide by the Graf (US Pub.2009/0020284) and Schoen (US Pub.20110167089) (Fig. 1b, #106b).

The new steps of obtaining data: “Receiving a request for a completed data set describing a first entity, wherein the completed data set is associated with a final completeness score above a threshold value;
    receiving a first entity data describing a first entity, wherein the first entity data is determined to be incomplete, wherein incomplete comprises the first entity data being associated with a first completeness score below the threshold value”  just further describes the data, which is insignificant extra solution activity.
 The Claim 9 comprises the  “one or more processor and memory ” and “non-transitory computer readable medium configured to store instructions that, when executed by one or more processors”, as recited in claim 15,  just a general parts of the computer and software running on the computer. The computer is the general computer, which is not significantly more. All of these additional elements are generic computer and generic components of the computer, which are in light of Alice, as not being significantly more.

In claims 9 and 15:
Also for generic generating a graph database:
The generic graph database just comprises a generic concepts of query using the graphical structure, which not significantly more.

The depended claims 2-8, 10-13, 16-18 and 20 are merely extend the details of the abstract idea of mathematical concepts, more particularly mathematical calculations or mental steps as accrued.
Also, the claims 8, 12 and 20 comprises limitations: of “device is an oil rig, the product is a reservoir” in claim 8;  the limitations of “ system include oil rig and oil well” of the claim 12 and limitations of  “a reservoir, a rig, or a well, as recited in claim 20, ” which is well-know and conventional elements in the relative art, because evidenced provide by Graf (US Pub.2009/0020284) and Schoen (US Pub.201 10167089). 
As, well the Claims 14 and 19 comprises other additional steps as the “data is/are stored” which is not significantly more since it is claimed at a high level of generality.  Storing  information in memory is not significantly more as found in VersataDev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Accordingly, the claims 1-8, 10-14 and 16-20 are patent ineligible under 35 USC 101.

Examiner note regarding the prior art of the record:

Regarding Claims 1, 9 and 15,  Graf (US Pub.2009/0020284) disclose:
    receiving entity data from one or more devices (para [010], where sensors may be positioned about the oilfield to collect data relating to various oilfield operations. For
example, sensors in the drilling equipment may monitor drilling conditions, sensors in the wellbore may monitor fluid composition. Other sensors may be provided to monitor downhole, surface, equipment or other conditions), the entity data of a plurality of entities including the first entity data(Fig. 6A, # 601), the plurality of entities associated with one or more systems for exploring and/or producing natural resources (para [0010]);
     wherein the entity data comprises a first set of attributes of a first entity and a second set of attributes of a second entity (Fig. 6A, #601);
comparing the entity data based on a matching rules for determining a similarity between the first set of attributes and the second set of attributes (Fig. 7B, SOM (711), para [0107], [0095], where similarities in the oilfield data sets among the collection of oilfield entities (e.g., a large number of reservoirs) may be displayed using a Self- Organizing Map (SOM) (e.g., SOM (711) as shown in FIG. 7B)); and
    organizing the entity data, wherein at least based on the similarity between attributes satisfying at least one mapping rule of the one or more mapping rules (Fig.7B, SOM (711), para [0107], [0095], where similarities in the oilfield data sets among the collection of oilfield entities (e.g., a large number of reservoirs) may be displayed using a Self-Organizing Map (SOM) (e.g., SOM (711) as shown in FIG. 7B));
at least one node (Fig. 1A-1B) that identifies a device that is connected to the one or
more systems for exploring and/or producing natural resources (Fig. 7B, SOM (711), para [0107], [0095], where similarities in the oilfield data sets among the collection of oilfield entities (e.g., a large number of reservoirs) may be displayed using a Self- Organizing Map (SOM) (e.g., SOM (711) as shown in FIG. 7B));
 (i) at least one node (Fig. 1A-1B) that identifies a device that is connected to the one or more systems for exploring and /or producing natural resources (Figures 1B, 1C and 1D) and (ii) a plurality of edges, the plurality of edges representing a respective property of a relationship between the plurality of nodes (Fig. 2A, 2B, 2C and 2D; para [0030], where FIGS. 2A-2D are exemplary graphical depictions of data collected by the tools of FIGS. 1A-1D, respectively). storing the graphing structure (para [0024]-[0026] ); and executing a query using the graphing structure (para [0032));
 comparing the entity data based on a matching rules for determining a similarity between the first set of attributes and the second set of attributes(para [0095] and [0107]). 

Grimes (US Pub. 2009/0020284) disclose generating a graphing structure for organizing the entity data, wherein the graphing structure is generated (Fig. 5 and 6, where generate dependency map from data model);
    the graphing structure comprising (i) at least one node (910, 920, 930, ...990 is fig 1) and (ii) at least one node edge (Fig. 5, # 912, 914, 916...936); (Fig. 5, #912, 914, 916....936, Col. 8, lines 50-67 and Col. 9 lines 1-10). 
 Similar limitations comprises claims 9 and 16.

The closest prior art of the record does not disclose or render obvious:
 “selecting a first mapping rule corresponding to an entity type of the first entity and a second mapping rule corresponding to a second entity type of the second entity; applying the first mapping rule to the first set of attributes and the second mapping rule to the second set of attributes to determine that the first set of attributes are complete and the second set of attributes are incomplete;
completing the second set of attributes using the first set of attributes based on the similarity satisfying a threshold; completing, using relationships among the entity data in the graph database, the first entity data to generate the completed data set having a final completeness score above the threshold value”.
 Claims 2-8, 10-14 and 16-20 are not rejected under 102/103 rejection due to their dependency on claims 1, 9 and 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-
5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https:/Awww.uspto.gov/patents/apply/patent- center for more information about Patent Center and https:/Awww.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/KALERIA KNOX/
Examiner, Art Unit 2857
/Catherine T. Rastovski/Primary Examiner, Art Unit 2862